Citation Nr: 1241864	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-32 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a bipolar affective disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



REMAND

The appellant served on active duty from August 1972 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

At the outset, the Board notes that in order to receive VA benefits, a payee must be a "veteran," which is defined, in part, as "a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2002); see 38 C.F.R. § 3.1(d) (2012).  Thus, a discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18) (West 2002); 38 C.F.R. § 3.12(a) (2012).

The provisions of 38 C.F.R. § 3.12(b) set out conditions under which discharge or release from service constitutes a bar to the payment of pension or compensation benefits.  Specifically, there are two types of character of discharge bars to establishing entitlement for VA benefits:  statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars listed in 38 C.F.R. § 3.12(d).

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions:  (1) as a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) by reason of the sentence of a general court-martial; (3) resignation by an officer for the good of the service; (4) as a deserter; (5) as an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) by reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days (with specified exceptions to this condition).  38 U.S.C.A. § 5303(a) (West 2002); 38 C.F.R. § 3.12(c).

In the instant case, the appellant enlisted in the United States Navy in August 1972 for a period of four years.  The appellant's DD Form 214N, however, reflects active duty service from August 1974 to August 1974, at which time he was separated with an honorable discharge.  His DD Form 214N does not indicate the reason for his discharge or provide the authority under which it was made.  A review of the appellant's service personnel records reveals that in May 1974, the appellant requested a conscientious objector discharge, citing religious beliefs as the reason he could not fulfill his military obligation.  That same month, the appellant was interviewed by a chaplain who recommended that the appellant be granted 1-0 conscientious objector status.  Also of record is an August 14, 1974, letter to the appellant's senator, wherein it was noted that the appellant's request for a conscientious objector discharge was approved on August 9, 1974, and his commanding officer was authorized to initiate his discharge in accordance with established procedure.  It is not indicated whether he was granted 1-0 conscientious objector status.

A Class 1-0 conscientious objector is one who by reason of conscientious objection, sincerely objects to both combatant and non-combatant participation in military service.  32 C.F.R. § 1636.4 (2012).  Notably, in accordance with Army Regulation (AR) 600-43, persons determined to meet the criteria for 1-0 classification normally will be discharged for the "convenience of the Government."  See Chapter 3, Paragraph 3-1, AR 600-43 (2006).

VA General Counsel has addressed the question of whether conscientious objectors may receive VA benefits.  In a December 1993 opinion, General Counsel described the law in this regard:

4.  We note that not all persons discharged as conscientious objectors have engaged in the conduct specified in section 5303(a).  Detailed regulations issued by the Department of Defense define a conscientious objection as being "[a] firm, fixed and sincere objection to participation in war in any form or the bearing of arms, by reason of religious training and belief."  32 C.F.R. § 75.3.  An individual who maintains such an objection could be processed for separation as a conscientious objector regardless of whether he or she refuses to perform military duty, provided the necessary criteria for separation, as specified in 32 C.F.R. § 75.5, are present.

5.  Department of Defense regulations specify that service- members must be counseled "regarding the possible effects of discharge as a conscientious objector who refuses to perform military duty or refused to wear the uniform or otherwise to comply with lawful orders of competent military authority."  32 C.F.R. § 75.6(b) and n. 1 (emphasis added); see also32 C.F.R. § 75.10 (statement to be executed by objector).  However, other portions of the regulations make clear the Department of Defense's understanding that not all conscientious objectors will be discharged on this basis.  The regulations provide that during the period in which an application for discharge as a conscientious objector is being processed, and pending separation from service after a determination has been made, the applicant is expected to "conform to the normal requirements of military service and to perform satisfactorily such duties to which they are assigned."  32 C.F.R. §§ 75.6(h), 75.7(a).  Persons who comply with these requirements would not have been discharged for refusal to perform military duty or comply with lawful orders.  Further, under 32 C.F.R. § 75.7(b), the military departments may, at their discretion, discharge persons determined to be conscientious objectors who have requested assignment to noncombatant duties rather than discharge.  Clearly, such persons would not have been discharged for refusal to perform military duty or otherwise comply with lawful orders.  Thus, in order to determine whether a separation as a conscientious objector operates to bar benefit eligibility, a factual determination must be made concerning whether the claimant, in addition to claiming conscientious-objector status, also refused to perform military duty or refused to wear the uniform, or otherwise comply with lawful military orders.

VAOPGCPREC 11-93.

In light of the above, the Board finds that the matter must be remanded for the agency of original jurisdiction (AOJ) to determine in the first instance whether the appellant's conscientious objector discharge bars him from entitlement to VA benefits.  Specifically, the AOJ should determine whether the appellant was discharged as a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities.  38 C.F.R. § 3.12(c).

Further, as the United States Court of Appeals for Veterans Claims (Court) has held that veteran status is one of the five elements of a claim, see Dingess v. Nicholson, 19 Vet. App. 473 (2006), on remand, the appellant should be sent a corrective notice letter that notifies him of the information and evidence necessary to substantiate his claim in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), which notice should include specific information on the element of veteran status based on a conscientious objector status discharge.  See Dennis v. Nicholson, 21 Vet. App. 18 (2007) (addressing the adequacy of VCAA notice in cases concerning the character of discharge).

If, on remand, it is determined that the appellant's conscientious objector discharge does not bar him from the payment of VA compensation benefits, the AOJ should undertake additional development, as set forth below, prior to readjudicating the merits of the appellant's service connection claim.  

A review of the record reveals that in December 2007, the appellant was awarded disability benefits from the Social Security Administration (SSA) on account of his bipolar affective disorder.  Once VA is put on notice that a claimant has been granted SSA benefits, VA has a duty to obtain the records associated with that decision.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  But see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed.Cir.2010) (the duty to assist "is not boundless in its scope" and "not all medical records or all SSA disability records must be sought--only those that are relevant to the veteran's claim").  Here, because the appellant's SSA records may contain evidence potentially relevant to his claim for service connection for a bipolar affective disorder, the AOJ must attempt to obtain any available SSA records.  See Quartuccio and Murincsak, both supra; 38 C.F.R. § 3.159(c)(2).

The Board also notes that the appellant has not been afforded a VA examination in connection with his current claim for service connection for bipolar affective disorder.  In accordance with the duty-to-assist provisions codified at 38 U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4) (2012), a medical opinion or examination is required if the information and evidence of record does not contain sufficient medical evidence to decide the claim, but there is-

(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.

See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Here, the evidence shows a current diagnosis of bipolar affective disorder.  The evidence also shows earlier treatment for depression.  The appellant has indicated experiencing symptoms of anxiety and depression since his discharge from service, asserting that the constant stress and ridicule he was subjected to while pursuing his conscientious objector discharge left him in a permanent depressive state that he has been unable to overcome.  The appellant's parents also submitted lay statements wherein they described their observations of the appellant's changes in mood and behavior upon returning home from service.  Based on this evidence, the Board has determined that "low threshold" necessary to establish entitlement to a VA medical examination has been satisfied.  See McLendon, supra.  Accordingly, on remand, if it is determined that the appellant is potentially eligible for VA compensation benefits, he should be afforded a VA medical examination that addresses the nature and etiology of his current bipolar affective disorder.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should send to the appellant a new VCAA notice letter, which notice should include specific information on the element of veteran status based on character of discharge, including the question of conscientious objector status.  The appellant should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  The AOJ should inquire of the service department whether any additional information is available regarding the bases for the appellant's discharge, including whether there is any information showing he refused to perform military duty or refused to wear the uniform, or otherwise comply with lawful military orders.  The AOJ must thereafter determine whether the appellant's conscientious objector discharge bars him from entitlement to VA benefits.  Specifically, the AOJ should determine whether the appellant was discharged as a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities.  38 C.F.R. § 3.12(c).

3.  If, and only if, the AOJ determines that the appellant's discharge from service does not create a statutory bar to the payment of VA benefits, the AOJ should request from the Social Security Administration (SSA) all records pertinent to the appellant's claim for SSA disability benefits and the medical records relied upon concerning that claim, as well as any subsequent periodic examinations.  Follow the procedures outlined in 38 C.F.R. § 3.159(c)(2).

4.  Thereafter, and again, only if it is determined that the appellant's discharge from service does not create a statutory bar to the payment of VA compensation benefits, schedule the appellant for a VA examination in connection with his claim for service connection for a bipolar affective disorder.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (Advise the appellant that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2012).)  

The examiner must provide an opinion as to the medical probabilities that the appellant has a bipolar affective disorder, or any other current acquired psychiatric disorder, that is related to his active military service.  Consideration should be given to the circumstances surrounding the appellant's discharge from service, as well as the lay evidence of record noting psychiatric symptoms since service and suggesting a permanent change in the appellant's mood and behavior upon returning home from service.  

Regardless of whether the examiner's opinion is favorable or negative as to the requested opinion, the examiner must provide support for his/her opinion that includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming the opinion.  The examiner must consider and discuss the appellant's lay statements regarding the circumstances of service, to include those set forth in his application for discharge as a conscientious objector.  Medical reasons to accept or reject the appellant's statements regarding the onset and continuity of symptoms should be set forth.

If the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

5.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

6.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the appellant should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  (The SSOC should include a discussion on the preliminary issue of whether the appellant's discharge creates a bar to the payment of VA compensation benefits.)

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the appellant until he is notified.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



________________________________
MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

